Positioned for Success Today… Building for Success Tomorrow Wall Street Access/Berenson & Company Wall Street Access/Berenson & Company Transmission/Distribution Seminar Transmission/Distribution Seminar Paul Barry, Senior Vice President & CFO Paul Barry, Senior Vice President & CFO William Gausman, Vice President, Asset Management William Gausman, Vice President, Asset Management January 9, 2008 January 9, 2008 2 Safe Harbor Statement Some of the statements contained in today’s presentation are forward-looking statements within the meaning ofSection 21E of the Securities Exchange Act of 1934 and are subject to the safe harbor created by the PrivateSecurities Litigation Reform Act of 1995. These statements include all financial projections and any declarationsregarding management’s intents, beliefs or current expectations. In some cases, you can identify forward-lookingstatements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,”“estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Any forward-looking statements are not guarantees of future performance, and actual results could differmaterially from those indicated by the forward-looking statements. Forward-looking statements involve estimates,assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, levels ofactivity, performance or achievements to be materially different from any future results, levels of activity,performance or achievements expressed or implied by such forward-looking statements. Each forward-lookingstatement speaks only as of the date of the particular statement, and we undertake no obligation to publiclyupdate or revise any forward-looking statement, whether as a result of new information, future events orotherwise.A number of factors could cause actual results or outcomes to differ materially from those indicated bythe forward-looking statements contained in this presentation. These factors include, but are not limited to,prevailing governmental policies and regulatory actions affecting the energy industry, including with respect toallowed rates of return, industry and rate structure, acquisition and disposal of assets and facilities, operation andconstruction of plant facilities, recovery of purchased power expenses, and present or prospective wholesale andretail competition; changes in and compliance with environmental and safety laws and policies; weatherconditions; population growth rates and demographic patterns; competition for retail and wholesale customers;general economic conditions, including potential negative impacts resulting from an economic downturn; growthin demand, sales and capacity to fulfill demand; changes in tax rates or policies or in rates of inflation; rules andchanges in accounting standards or practices; changes in project costs; unanticipated changes in operatingexpenses and capital expenditures; the ability to obtain funding in the capital markets on favorable terms;restrictions imposed by Federal and/or state regulatory commissions, PJM and other regional transmissionorganizations (NY ISO, ISO New England), the North American Electric Reliability Council and other applicableelectric reliability organizations; legal and administrative proceedings (whether civil or criminal) and settlementsthat affect our business and profitability; pace of entry into new markets; volatility in market demand and pricesfor energy, capacity and fuel; interest rate fluctuations and credit market concerns; and effects of geopoliticalevents, including the threat of domestic terrorism.Readers are referred to the most recent reports filed with theSecurities and Exchange Commission. 3 PHI Overview $8.9B LTM Revenues $15.1B Total Assets $5.2B Market Cap 1.8 Million Electric Customers 121,000 Gas Customers Regulated Electric & Gas Delivery Business CompetitiveEnergy/ Other 65% of Operating Income 35% of Operating Income Financial and customer data as of September 30, 2007.Operating Income percentage calculations are for the twelve monthsended September 30, 2007, net of special items.See appendix for details. PHI Investments Note: 4 Power Delivery Overview 5 Power Delivery Overview (continued) Commercial 46% Diversified Customer Mix* Residential 35% Government 10% Industrial 9% * Based on 2006 MWh Sales; excludes Virginia operations sold on 1/2/08. Regulatory Diversity* District of Columbia23% New Jersey20% Delaware17% Maryland40% Combined Service Territory 6 Power Delivery Drivers of Growth Note: See Safe Harbor Statement at the beginning of today’s presentation. Higher utility infrastructure investments ●Continued focus on reliability improvements andreplacement of aging T&D equipment ●Transmission upgrades to support load growth andgeneration retirements ●Implementation of MAPP and Blueprint ●Constructive rate case outcomes ●2007 decisions in Pepco and Delmarva MD electric casesand Delmarva DE gas case ●FERC order issued Nov. 16 authorizing a 50-basis pointincentive ROE adder in recognition of RTO membership;applies to pre-2006 assets making the ROE for alltransmission assets 11.3% ●Stable service territory with organic growth 7 Significant Rate Base Growth Note: See Safe Harbor Statement at the beginning of today’s presentation. * Includes MAPP and Blueprint projects as described on pages 17 and 25. 2007-2012reflects the budget for 2007 of $581mm and the forecast for 2008-2012 of $4,993mm. 8 Construction Forecast Note:See Safe Harbor Statement at the beginning of today’s presentation. Summary - T&D Infrastructure Investment William Gausman Vice President, Asset Management Transmission and DistributionReview 10 •Infrastructure investments driven by: •Upgrades due to load growth projected at 1.6% annually •Changing location of load centers as compared to thelocation of new generation sources •Upgrades due to normal replacement for reliability •Retirement of existing generation in PJM •Total Miles of Transmission Lines - 3,616 Note: See Safe Harbor Statement at the beginning of today’s presentation. Transmission Overview 11 ·230 mile, 500kV line originating in northern Virginia, crossing Maryland, traveling up the Delmarva Peninsula and into southern New Jersey ·Preliminary cost estimate - $1.05 billion; completion by 2013 ·ROE authorized in FERC formula rates - 11.3% Status of the MAPP Project Note: See Safe Harbor Statement at the beginning of today’s presentation. Mid-Atlantic Power Pathway (MAPP) Project ·PJM Board approved the500kV portion of theproject on 10/17/07 ·PJM evaluating the 230kVupgrades for localreliability and in supportof the retirement ofgeneration at Indian River;decision expected in 2008 ·PHI continues to evaluatethe installation of a DirectCurrent (DC) system underthe Bay 12 Permitting & Right of Way Construction Oct.2007* 2008 2009 2010 2011 2012 2013 Possum Pt. toCalvert Cliffs 24 Months 48 Months 36 Months 20 Months 24 Months 36 Months Vienna toIndian River Indian Riverto Salem CalvertCliffs toVienna (Chesapeake BayCrossing) 54 Months 18 Months Mid-Atlantic Power Pathway Project - Timeline Note: See Safe Harbor Statement at the beginning oftoday’s presentation. * PJM approval. 13 The ability to complete this project rests with two key elements -communication of the need for the line and compliance withenvironmental regulations Mid-Atlantic Power Pathway Project - Next Steps ●PHI and PJM are reviewing different technologies for performingthe Chesapeake Bay crossing; PHI expected to haverecommendation to PJM in February 2008 ●Environmental studies starting in early 2008 ●Certificate of Public Convenience and Necessity (CPCN) isexpected to be applied for with the Maryland PSC in late 2008into 2009 ●Maryland PSC coordinates all studies and approves constructionof the line in Maryland via the issuance of the CPCN ●No single agency performs the coordination role in Delaware;PHI will work with the individual agencies to obtain the necessarypermits and approvals 14 Mid-Atlantic Power Pathway Project -Communications Approach •Each major segment has its own unique communicationsplan and outreach approach •PHI is informing policy-makers and local leaders at everystep of the project •PHI is holding community information meetings alongeach major segment •MAPP Representatives are meeting with community-based and environmental organizations •During the next year, PHI will establish Citizens’ AdvisoryCommittees in several regions along the line •A project Web site (www.powerpathway.com) with up-to-date information for the public will go live in January 2008 15 Environmental Stewardship The MAPP project will be sensitive to environmental concerns: •A majority of the project will be built on, or adjacent to, existing rights ofway •The line will include an underwater crossing of the Chesapeake Bayusing the most advanced underwater line placement technology •MAPP will use environmentally-conscious construction techniques tominimize its impact •Full environmental impact studies will be developed for all sensitive areasand the public will be encouraged to provide input during this process •PHI regularly assesses the impact of its operations on the environment toensure that we are meeting our environmental obligations •Throughout the MAPP project, we will work with local, state and federalregulatory agencies as well as environmental organizations to addresswildlife, vegetation, aquatic and other environmental concerns 16 CABLE BURIAL TECHNIQUES MATTING IN WETLANDS USE OF HELICOPTER SETTING POLES Environmental Stewardship 17 Mid-Atlantic Power Pathway Project -Preliminary Cost and Timing Note:See Safe Harbor Statement at the beginning of today’s presentation. (Dollars in Millions) Recovery of costs is determined by PJM/FERC and will include more than PHI customers in each jurisdiction. Excludes proposed 230kV being evaluated by PJM; excludes cost of a possible Direct Current (DC)underwater bay crossing. 18 Age of PHI Transmission Lines 0 100 200 300 400 500 600 700 800 900 1,000 0-10 11-20 21-30 31-40 41-50 > 51 Age Continued Focus on Reliability Opportunity for significanttransmission investment •Upgrade aging lines •Proactive evaluation andreplacement of 500 kVtransformers 19 * Includes generation not owned by PHI. Total Generation within PHI Service Area* Supporting Generation Retirements ·Within the PHI service area,88% of the coal generation and73% of the oil generation isolder than 30 years ·Environmental regulations maycause some coal and oilgeneration to retire because itis not economical to meet thenew restrictions ·Increased transmission, newgeneration and energyefficiency and demandresponse initiatives will berequired to replace thisgeneration 20 Infrastructure investments driven by: •Customers - new service connections, meter installations,highway relocations •Reliability - facility replacements/upgrades •Load growth - new and upgraded facilities to support loadgrowth PHI Distribution System Number of Substations 364 Overhead Lines (Miles) 65,687 Underground Feeder Cable (Miles) 29,580 Distribution Overview 21 0 1,000 2,000 3,000 4,000 5,000 6,000 7,000 0 - 10 11 - 20 21 - 30 31 - 40 > 40 Age PHI Distribution Cable Miles by Age Continued Focus on Reliability PHI is addressing the need for increased reliability by: •Increasing the total quantity of underground cable replacement •Replacement of 12 kV, 25kV and 69kV oil circuit breakers •Replacement and Conversion of 4kV equipment and lines •Increased focus on circuits most impacted by storms and outages 22 Energy Efficiency • Energy Star Appliances • Efficient Heat Pumps • Efficient Lighting Demand Response •Smart Thermostats • Innovative Rate Structures Renewable Energy •Net Energy Metering • Green Choice Blueprint for the Future •Responsive to customer expectations: –Managing energy costs –Enhancing reliability –Protecting the environment •Includes significant investment: –Advanced metering –Demand side management applications –Distribution automation –Customer information systems •Programs will provide the tools customers need to move into thefuture: •Multi-year effort across PHI service territory •Regulatory support is essential 23 Note:See Safe Harbor Statement at the beginning of today’s presentation. * PHI territories AMI - Advanced Metering Infrastructure CPP - Critical Peak Pricing Blueprint for the Future -Estimated Peak Load Reductions* 24 Blueprint for the Future - Status ●In Delaware, an order was issued March 20 opening a proceeding to consider the filing ●Docket No. 07-28 ●Workshop meetings held ●AMI Business Case filed Aug. 29 ●Data requests/responses submitted Sept./Oct. ●Staff filed interim status report on Nov. 16 ●In Maryland, an order was issued on June 8 for a “two track approach” ●Established a Pepco/Delmarva collaborative on near-term DSM initiatives ●Created a state-wide collaborative on advanced metering and DSM initiatives ●Case No. 9111 ●Order No. 81618 issued Sept. 19 approving first Blueprint program - CompactFluorescent Light Bulbs; surcharge for cost recovery ●Plans for AMI and DSM programs filed on Oct. 26; AMI Business Case filed Dec. 21 ●PSC directed Pepco and Delmarva to file a program for Demand Response Serviceby Feb. 15 ●Maryland distribution rate case orders issued July 19 included the approval of adecoupling mechanism for Pepco and Delmarva ●In the District of Columbia, an order was issued on April 23 opening a proceeding toconsider the filing ●Formal Case No. 1056 ●Business Case filed Oct. 1; comments due Nov. 13 with reply comments filed Dec. 13 ●In New Jersey, the filing was docketed opening a proceeding to consider the case ●Docket No. EO07110881 ●AMI Business Case included in filing 25 Blueprintfor the Future -Estimated Capital Cost and Timing * Note:See Safe Harbor Statement at the beginning of today’s presentation. (Dollars in Millions) Excludes CIS improvement; excludes additional Blueprint related program costs proposed to bedeferred and recovered via surcharge (i.e. Smart Thermostats) * Paul Barry Senior Vice President & CFO Summary 27 Summary •Significant investment planned for theregulated Power Delivery utilitybusiness over the next several years •Solid track record of execution,including success in siting and buildingtransmission •Stable returns encourage investment -11.3% return on transmission assets •Constructive distribution rate caseoutcomes in MD and DE •Power Delivery focus results in steadylong-term earnings and dividendgrowth Note: See Safe Harbor Statement at the beginning of today’s presentation. Positioned for Success Today… Building for Success Tomorrow Wall Street Access/Berenson & Company Wall Street Access/Berenson & Company Paul Barry, Senior Vice President & CFO Paul Barry, Senior Vice President & CFO William Gausman, Vice President, Asset Management William Gausman, Vice President, Asset Management January 9, 2008 January 9, 2008 Appendix 30 Reported Operating Income Reconciled to Operating Income Excluding Special Items For the twelve months ended September 30, 2007 (Dollars in Millions) Note:Management believes the Special items are not representative of the Company’s ongoing business operations. Reconciliation of Operating Income
